IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 06-15594                 ELEVENTH CIRCUIT
                            Non-Argument Calendar              AUGUST 13, 2007
                          ________________________            THOMAS K. KAHN
                                                                   CLERK
                      D. C. Docket No. 06-60149-CR-KMM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                      versus

ALFRED THOMPSON,

                                                      Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 13, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Thomas F. Almon, appointed counsel for Alfred Thompson in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Thompson’s conviction

and sentence are AFFIRMED.




                                           2